JONES, Justice
(concurring in the result) .
I do not agree that the assignments of error are insufficient per se. The language immediately preceding the numbered assignments of error is as follows :
“Comes now Clyde Ewing and Marie Ewing, appellants in above-styled cause, and respectfully represents that there is manifest error in the record and proceedings in this cause, to the prejudice of your appellants, and your appellants hereby assign the following errors, to-wit
I believe that the ordinary rules of grammatical construction require that this preamble be read in conjunction with each of the numbered assignments; and it appears to me that, when this is done, the assignments of error are sufficiently specific to invoke our review. But, when so viewed, they present no complaint of any ruling of the trial Court unless it be the insufficiency of the evidence to support the final decree. Wiggins v. Stapleton Baptist Church, 282 Ala. 255, 210 So.2d 814 (1968).
I would find that the evidence is sufficient to support the final decree and that the final decree is not contrary to the evidence in the case. Upon a consideration of the merits, I concur to affirm.
HEFLIN, C. J., concurs.